OPINION — AG — UNDER 70 Ohio St. 1961 17-5 [70-17-5](6) AND 70 Ohio St. 1961 17-9 [70-17-9]: (1) IN THE EVENT OF THE DEATH OF AN ACTIVE MEMBER OF THE TEACHERS RETIREMENT SYSTEM WHO HAS NOMINATED A PERSON OR PERSONS WRITTEN DESIGNATION, DULY EXECUTED AND FILED WITH THE BOARD OF TRUSTEES OF THE TEACHERS' RETIREMENT SYSTEM, THEN SUCH PERSON OR PERSONS HAVE A RIGHT WHICH ACCRUED UNDER ARTICLE 17 OF THE OKLAHOMA SCHOOL CODE AND SUCH RIGHT EXTENDS TO RECEIPT TO THE CONTRIBUTION STANDING TO THE CREDIT OF THE DECEASED INDIVIDUAL'S ACCOUNT IN THE TEACHERS' SAVINGS FUND AND SUCH TRANSFER OF FUNDS IS EXEMPT FROM THE OKLAHOMA ESTATE TAX. (2) IN THE EVENT OF THE DEATH OF AN ACTIVE MEMBER OF THE TEACHERS' RETIREMENT SYSTEM, IF THERE BE NO DESIGNATED BENEFICIARY SURVIVING UPON SUCH DEATH, THEN THE ADMINISTRATORS, EXECUTORS, OR ASSIGNS HAVE A RIGHT WHICH ACCRUED UNDER ARTICLE 17 OF THE OKLAHOMA SCHOOL CODE AND SUCH RIGHT EXTENDS TO RECEIPT OF THE CONTRIBUTIONS STANDING TO THE CREDIT OF THE DECEASED INDIVIDUAL'S ACCOUNT IN THE TEACHERS' SAVINGS FUND AND SUCH TRANSFER OF FUNDS IS EXEMPT FROM TAXATION BY VIRTUE OF 70 Ohio St. 1961 17-9 [70-17-9], SUPRA. HOWEVER, THE PRIVILEGE OR RIGHT TO TRANSFER THE FUNDS TO HIS HEIR OR LEGATEES DOES NOT ACCRUE UNDER ARTICLE 17 OF THE OKLAHOMA SCHOOL CODE AND THUS, IS NOT EXEMPT FROM THE OKLAHOMA ESTATE TAX. (3) IN THE EVENT OF THE DEATH OF AN ACTIVE MEMBER OF THE TEACHERS' RETIREMENT SYSTEM, IF THERE BE NO DESIGNATED BENEFICIARY SURVIVING UPON SUCH DEATH AND THE CONTRIBUTIONS STANDING TO THE CREDIT OF SUCH MEMBER DO NOT EXCEED $200, THEN SUCH PERSON OR PERSONS WHO WOULD BE ENTITLED TO RECEIVE SUCH CONTRIBUTIONS UNDER THE LAWS OF DESCENT AND OF THE STATE OF OKLAHOMA HAVE A RIGHT ACCRUED UNDER ARTICLE 17 OF THE OKLAHOMA SCHOOL CODE AND SUCH RIGHT EXTENDS TO RECEIPT OF THE CONTRIBUTIONS STANDING TO THE CREDIT OF THE DECEASED INDIVIDUAL'S ACCOUNT IN THE TEACHERS' SAVINGS FUND AND SUCH TRANSFER IS EXEMPT FROM THE OKLAHOMA ESTATE TAX. CITE: 68 Ohio St. 1967 Supp., 802 [68-802], 68 Ohio St. 1967 Supp., 806 [68-806](A) (W. J. MONROE) FILENAME: m0000993 STANDIFER KEAS TEACHERS' RETIREMENT SYSTEM ATTORNEY GENERAL OF OKLAHOMA — OPINION JANUARY 18, 1967 OPINION — AG — UNDER 70 Ohio St. 1961 17-5 [70-17-5](6) AND 70 Ohio St. 1 [70-1] 961 17-9 [70-17-9]: (1) IN THE EVENT OF THE DEATH OF AN ACTIVE MEMBER OF THE TEACHERS RETIREMENT SYSTEM WHO HAS NOMINATED A PERSON OR PERSONS WRITTEN DESIGNATION, DULY EXECUTED AND FILED WITH THE BOARD OF TRUSTEES OF THE TEACHERS' RETIREMENT SYSTEM, THEN SUCH PERSON OR PERSONS HAVE A RIGHT WHICH ACCRUED UNDER ARTICLE 17 OF THE OKLAHOMA SCHOOL CODE AND SUCH RIGHT EXTENDS TO RECEIPT TO THE CONTRIBUTION STANDING TO THE CREDIT OF THE DECEASED INDIVIDUAL'S ACCOUNT IN THE TEACHERS' SAVINGS FUND AND SUCH TRANSFER OF FUNDS IS EXEMPT FROM THE OKLAHOMA ESTATE TAX. (2) IN THE EVENT OF THE DEATH OF AN ACTIVE MEMBER OF THE TEACHERS' RETIREMENT SYSTEM, IF THERE BE NO DESIGNATED BENEFICIARY SURVIVING UPON SUCH DEATH, THEN THE ADMINISTRATORS, EXECUTORS, OR ASSIGNS HAVE A RIGHT WHICH ACCRUED UNDER ARTICLE 17 OF THE OKLAHOMA SCHOOL CODE AND SUCH RIGHT EXTENDS TO RECEIPT OF THE CONTRIBUTIONS STANDING TO THE CREDIT OF THE DECEASED INDIVIDUAL'S ACCOUNT IN THE TEACHERS' SAVINGS FUND AND SUCH TRANSFER OF FUNDS IS EXEMPT FROM TAXATION BY VIRTUE OF 70 Ohio St. 1961 17-9 [70-17-9], SUPRA. HOWEVER, THE PRIVILEGE OR RIGHT TO TRANSFER THE FUNDS TO HIS HEIR OR LEGATEES DOES NOT ACCRUE UNDER ARTICLE 17 OF THE OKLAHOMA SCHOOL CODE AND THUS, IS NOT EXEMPT FROM THE OKLAHOMA ESTATE TAX. (3) IN THE EVENT OF THE DEATH OF AN ACTIVE MEMBER OF THE TEACHERS' RETIREMENT SYSTEM, IF THERE BE NO DESIGNATED BENEFICIARY SURVIVING UPON SUCH DEATH AND THE CONTRIBUTIONS STANDING TO THE CREDIT OF SUCH MEMBER DO NOT EXCEED $200, THEN SUCH PERSON OR PERSONS WHO WOULD BE ENTITLED TO RECEIVE SUCH CONTRIBUTIONS UNDER THE LAWS OF DESCENT AND DISTRIBUTION OF THE STATE OF OKLAHOMA HAVE A RIGHT ACCRUED UNDER ARTICLE 17 OF THE OKLAHOMA SCHOOL CODE AND SUCH RIGHT EXTENDS TO RECEIPT OF THE CONTRIBUTIONS STANDING TO THE CREDIT OF THE DECEASED INDIVIDUAL'S ACCOUNT IN THE TEACHERS' SAVINGS FUND AND SUCH TRANSFER IS EXEMPT FROM THE OKLAHOMA ESTATE TAX. CITE: 68 Ohio St. 1967 Supp., 802 [68-802], 68 Ohio St. 1967 Supp., 806 [68-806](A) (W. J. MONROE)